DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the structure of hybrid yarn is unclear.  Claims 39-41 require two conductive wires be twisted with the non-conductive yarn.  Is this in addition to the conductive wire introduced in each of Claims 1, 25, and 26, for a total of three?  Is Applicant attempting to claim the conductive wire of each of Claims 1, 25, and 26 is now a first conductive wire, with a second conductive wire added?  This was done in Claim 23 without issue.  As written, the claim language is ambiguous.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-23, and 25-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Threlkeld (20210207294).
Threlkeld teaches a machine-knittable hybrid yarn (Abstract), comprising:
a non-conductive yarn (Paragraph 30; other type of yarn) and
a conductive wire (metallic strand of the core), twisted with the non-conductive yarn (if part of the core, it would be twisted when the other components are twisted), the conductive wire having an exterior layer of an insulating material (Paragraph 30; insulated one from the other with either a polyamide or polyurethane sheath).
Threlkeld also teaches the conductive wire is twisted with the non-conductive yarn at between 1 and 15 twists per inch (Paragraph 14).
In regards to Claim 2, Threlkeld teaches the non-conductive yarn is twisted together with the conductive wire (As detailed above, if the non-conductive yarn is part of the core, it would be twisted when the other components are twisted).
In regards to Claim 3, Threlkeld teaches the non-conductive yarn and the conductive wire are twisted together with a Z twist or an S twist form the single twisting process (if twisted, the structure has to be either S or Z twisted, as these are the only two options).
In regards to Claim 5, Threlkeld teaches the conductive wire is twisted with the non-conductive yarn at between 5 and 12 twists per inch (Paragraph 14).

In regards to Claim 7, Threlkeld teaches the hybrid yarn is bonded with a polymer layer (Paragraph 37).
In regards to Claim 8, Threlkeld teaches the hybrid yarn is bonded with nylon (Paragraph 37).
In regards to Claim 9, Threlkeld teaches the insulating layer comprises a polymer coating (Paragraph 30; insulated one from the other with either a polyamide or polyurethane sheath).
In regards to Claim 10, Threlkeld teaches the non-conductive yarn is 1500 denier or finer (Paragraph 31).
In regards to Claim 11, Threlkeld teaches the conductive wire is approximately 10-100 microns thick (Paragraph 30).
In regards to Claim 12, Threlkeld teaches the non-conductive yarn has an elasticity less than that of the twisted conductive wire such that the conductive wire does not break before the non-conductive yarn under tensile loading of the hybrid yarn (the non-conductive yarn is made from aramid; the wire is wrapped in the form of a spring.  As such, the conductive wire would stretch further than the aramid would before the aramid would break, due to the low elongation of aramid).
In regards to Claim 13, Threlkeld teaches the non-conductive yarn is fire retardant and self-extinguishing (Paragraph 32, aramid).

In regards to Claim 15, Threlkeld teaches the non-conductive yarn has a tensile strength higher than the conductive wire (Aramid has a higher tensile strength than copper wire).
In regards to Claim 16, Threlkeld teaches the non-conductive yarn has a Young’s modulus of at least 60 GPa (Paragraph 32, aramid).
In regards to Claim 17, Threlkeld teaches the non-conducive yarn has a break elongation percentage of 4.2 or less (Paragraph 32, aramid).
In regards to Claim 18, Threlkeld teaches the non-conductive yarn comprises at least one of an aramid, meta-aramid, or para-aramid polyamide fiber (Paragraph 32).
In regards to Claim 19, Threlkeld teaches the non-conductive yarn comprises at least one of UHMWPE, PBI, PBO, high strength polyester, liquid crystal polymer, or spider silk (Paragraph 32; aramid is liquid crystal polymer).
In regards to Claim 20, Threlkeld teaches the conductive wire comprises a copper-clad stainless steel wire or a solid copper wire (Paragraph 30).
In regards to Claim 21, Threlkeld teaches the non-conductive yarn and the insulating material each have a decomposition temperature less than a melting point of the conductive wire (the insulating material is nylon, the non-conductive yarn can be nylon per paragraph 32).
In regards to Claim 22, Threlkeld teaches the non-conductive yarn comprises staple fibers (Paragraph 21).
at least two metallic strands).
Threlkeld also teaches a machine-knittable hybrid yarn, comprising:
a non-conductive yarn; and
a conductive wire twisted together with the non-conductive yarn, the conductive wire having an exterior layer of an insulating material,
wherein the non-conductive yarn has a tensile strength higher than a tensile strength of the conductive wire, and
wherein the non-conductive yarn is fire retardant and self-extinguishing (See Claims 1, 15, and 21 above).
Threlkeld also teaches a method of making a machine-knittable hybrid yarn, the method comprising:
twisting, in a single process, a non-conductive yarn with a conductive wire, the conductive wire having an exterior coated with an insulating material (Abstract; Paragraph 30).
In regards to Claim 27, Threlkeld teaches bonding, after twisting, the twisted non-conductive yarn and the conductive wire with a non-conductive exterior layer Paragraph 37).
In regards to Claim 28, Threlkeld teaches the non-conductive layer comprises a polymer (Paragraph 37).
In regards to Claim 29, Threlkeld teaches the conducive wire is twisted with the non-conductive yarn at between 1 and 15 twists per inch (Paragraph 14).
In regard to Claim 30, Threlkeld teaches the non-conductive yarn has an elasticity less than that of the twisted conducive wire such that the conductive wire does not break before the 
In regards to Claim 31, Threlkeld teaches the non-conductive yarn is fire retardant and self-extinguishing (Paragraph 32; aramid).
In regards to Claim 32, Threlkeld teaches the non-conductive yarn has a tensile strength higher than the conductive wire (Aramid has a higher tensile strength than copper wire).
In regards to Claim 33, Threlkeld teaches the non-conductive yarn has a Young’s modulus of at least 60 GPa (Paragraph 32; aramid).
In regards to Claim 34, Threlkeld teaches the non-conductive yarn has a break elongation percentage of 4.2 or less (Paragraph 32; aramid).
In regards to Claim 35, Threlkeld teaches the non-conductive yarn comprises at least one of:  an aramid, meta-aramid, or para-aramid polyamide fiber (Paragraph 32).
In regards to Claim 36, Threlkeld teaches the non-conductive yarn comprises at least one of UHMWPE, PBI, PBO, high strength polyester, liquid crystal polymer, or spider silk (Paragraph 32; aramid is liquid crystal polymer).
In regards to Claim 37, Threlkeld teaches the conductive wire comprises a copper-clad stainless steel wire or a solid copper wire (Paragraph 30).
In regards to Claim 38, Threlkeld teaches the non-conductive yarn comprises staple fibers (Paragraph 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Threlkeld (20210207294).
While Threlkeld essentially teaches the invention as detailed above, it fails to specifically state that the two conductive wires are twisted in parallel about the non-conductive yarn.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention that this would have to be the case as the two conductive wires and the non-conductive yarn are all located in the core (as detailed previously), and Threlkeld teaches twisting the core.  As such, the structure will appear as a plied yarn.

    PNG
    media_image1.png
    262
    289
    media_image1.png
    Greyscale

	As can be seen in the image above, a plied yarn would present the two conductive wires in parallel, and they would be twisted about the non-conductive yarn, which would satisfy the claim limitations as currently written.
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Threlkeld teaches twisting two conductive wires together, then twisting the twisted wires with a non-conductive yarn.  Applicant cites Claim 1 and Paragraph 30 to support their position.  Examiner respectfully disagrees.
	In regards to the core, Claim 1 simply puts forth that the yarns in the core are twisted about one another 1 to 50 turns per inch.  Those yarns in Claim 1 are taught as being at least two strands of an electrically conductive metal.  
	In regards to the core, Paragraph 30 states the core further comprises fiberglass to improve cut resistance, or can include high performance yarns.
	As such, Examiner is unsure how Applicant arrives at the position that two conductive wires are twisted together, then twisted with a non-conductive yarn.  Paragraph 30 clearly states the core further comprises.  The non-conductive yarn is provided to the core in addition to the two conductive wires.  So Paragraph 30 now presents a core having two conductive wires and a non-conductive yarn.  And Claim 1 requires you take that core, and you twist the elements about each other.  As such, the result will be three elements in a plied formation.  Not two elements plied, then twisted with a third element as stated by Applicant.
	In regards to Applicant’s statements concerning conductive pathways to form multiple signals, Examiner is unsure where these limitations are found in the claim language as currently written.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732